DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is FINAL and is in response to the claims filed March 5, 2021. Claims 1-20 are currently pending, of which claims 1, 2, 4-6, 8, 13-16, and 19 are currently amended.
Response to Arguments
Priority
Applicant argues that the priority with regards to the various devices is disclosed in the parent application and that “multiple users may use multiple interfaces and devices to input characters”. See Remarks 9-10. Examiner agrees with these remarks but cautions that Applicant cannot simply state that “multiple interfaces” can be applied so broadly to however many users and devices as they desire. There are limits and Applicant should be cautious when contemplating future claim language for support under 35 U.S.C. §112(a).

Claim Objections
Applicant has amended the claims at issue and most of the previous objections have been withdrawn. One objection remains based on the amendments to claim 8.

Prior Art Rejections
Applicant’s arguments with regards to the previously cited art have been fully considered but are not persuasive.
See Remarks 11. Examiner respectfully disagrees with this characterization of the references. Firstly, similarly to Applicant’s limited disclosure of the multiple users, both Lapp and Camacho-Perez disclose multiple user devices and “users” in general. Applicant has merely stated in a throwaway sentence that “user interfaces may be controlled by a sole user or be shared for users to collaborate…” See Specification para. [0051] and Table 1. This limited, broad support allows for an equally broad, yet reasonable interpretation.
Lapp discloses multiple user input on the same device and Camacho-Perez discloses multiple remote devices that the users of Lapp could theoretically use, especially in light of Applicant’s disclosure of merely sharing a user interface amongst users. Therefore, users could certainly “share” the devices amongst themselves if they desire. Specifically, Lapp teaches “multiple users providing simultaneous input” and Camacho-Perez allows for multiple devices in connection with the virtual keyboard as well as “movements of the users to associated a symbol with the signals” (emphasis added). These could certainly be shared just as the interface of Lapp is being shared and just as Applicant’s disclosure calls for the interface to be shared. See Lapp paras. [0028] and [0139]; see also Camacho-Perez Figs. 1A and 6A-6B, and paras. [0015], [0018], [0027], and [0036-38]. Examiner notes that Applicant is limited in how to disclose these multiple devices working together based on the language of their specification. 

Claim Objections
Claim 8 is objected to because it recites “wherein the first indication of the first gesture and second indication of the second gesture” and this should read “…and the second indication of the second gesture…”
Appropriate correction is required.

Examiner’s Note
The prior art rejections below cite particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lapp (U.S. Publication No. 2014/0298266) and further in view of Camacho-Perez et al. (U.S. Publication No. 2015/0185838; hereinafter “Camacho-Perez”).
As per claim 1, Lapp teaches a method, comprising:
receiving, by at least one processor, a first indication of a first gesture of a first user detected by a first input interface of a first electronic device; generating, by the at least one processor, a first selection of one or more characters based, at least in part, on the received first indication of the first gesture (See Lapp Figs. 8A-10, and paras. [0597-598]: gesture detection based on finger input and various factors associated with the finger input, to select an input character; para. [0130]: processor to execute user input requests);
receiving, by the at least one processor, a second indication of a second gesture of [a second user detected by a second input interface of a second electronic device]; and generating, by the at least one processor, a second selection of one or more characters based, at least in part, on the received [second indication of the second gesture] (See Lapp Figs. 8A-10, and paras. 
wherein the first indication of the first gesture and [second] indication of the second gesture each comprise indications of whether a right hand or a left hand was used to make the first gesture and the [second] gesture, a number of fingers used to make the first gesture and the [second] gesture, and a direction of movement fingers used to make the first gesture and the [second] gesture (See Lapp paras. [0118], [0287], and [0597-598]: “gesture system may also deduce finger identities for a gesture from calibrations for multiple hands, such as hand calibrations for both the left and right hands”), and
wherein each character of the one or more characters corresponds to a predetermined combination of: a hand used to make a gesture, a number of fingers, and a direction of movement of the fingers (See Lapp Figs. 8A-10 and paras. [0025], [0250], and [0597-598]: determining “the fingers that gesture, the direction in which they gesture, and how far they gesture forward or backward”).
However, while Lapp teaches multiple gestures on a single device, Lapp does not explicitly teach a second user detected by a second input interface of a second electronic device, nor does Lapp teach the second indication and second gesture as intended.
Camacho-Perez teaches these limitations of the claim (See Camacho-Perez Figs. 1A and 6A-6B, and paras. [0018], [0027], and [0036-38]: remote devices in communication with one another, allowing for gesture inputs to be transmitted. One of 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the gesturing of Lapp with the plurality of devices of Camacho-Perez. One would have been motivated to combine these references because both references disclose gesture inputs for a virtual keyboard, and Camacho-Perez enhances the user experience by expanding upon the types of devices that the features of Lapp could apply to. Moreover, Camacho-Perez allows the user of Lapp to easily transmit the information to multiple devices, and one of ordinary skill would recognize that the information can be sent between devices, such as two users communicating with one another, or a third user.

As per claim 2, while Lapp teaches the selections, Lapp does not explicitly teach  displaying the first generated selection of one or more characters and the second generated selection of one or more characters on a display of a third electronic device.
Camacho-Perez teaches these limitations of the claim (See Camacho-Perez Figs. 1A and 6A-6B, and paras. [0018], [0027], and [0036-38]: remote devices in communication with one another, allowing for gesture inputs to be transmitted).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Lapp with the teachings of Camacho-Perez for at least the same reasons as discussed above in claim 1.

As per claim 3, Lapp does not explicitly teach wherein the third electronic device is a wearable electronic device.
Camacho-Perez teaches these limitations of the claim (See Camacho-Perez paras. [0018] and [0027]: transmit to remote devices, which could include wearables).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Lapp with the teachings of Camacho-Perez for at least the same reasons as discussed above in claim 1.

As per claim 4, while Lapp teaches the first device, Lapp does not explicitly teach wherein the first electronic device further comprises a first wireless interface for communicating with the third electronic device, and wherein the second electronic device further comprises a second wireless interface for communicating with the third electronic device.
Camacho-Perez teaches these limitations of the claim (See Camacho-Perez paras. [0018], [0023], and [0027-28]: control logic to remote devices can be communicated over wireless connections. This would apply to all of the devices in communication with one another).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Lapp with the teachings of Camacho-Perez for at least the same reasons as discussed above in claim 1.

As per claim 5, Lapp/Camacho-Perez further teaches wherein the first electronic device and the second electronic device are wearable electronic devices (See Lapp 

As per claim 6, Lapp/Camacho-Perez further teaches wherein the first indication of the first gesture and the second indication of the second gesture further comprise indications of a type of at least one finger used to make the first gesture and the second gesture (See Lapp paras. [0597-598] and [0637]: gesture detection based on finger input and various factors associated with the finger input, to select an input character, and further including identifying the indicator finger to determine fingers used during gesture; see also Camacho-Perez Figs. 6A-6B and paras. [0036-38]: finger mapping for gesture input).

As per claim 7, Lapp further teaches causing a display of [a third electronic device] to display a plurality of potential characters and a plurality of potential gestures, wherein each of the plurality of potential gestures is associated with at least one of the potential characters, and wherein each of the potential gestures comprises an indication of a hand used to make a gesture, a number of fingers used to make the gesture, and a direction of movement of the fingers used to make the gesture (See Lapp Figs. 8A-10 and paras. [0025], [0118], [0250], [0287], and [0597-598]: gesture detection based on finger input and various factors associated with the finger input, to select an input character. This includes determining “the fingers that gesture, the direction in which they gesture, and how far they gesture forward or backward”).
causing a display of a third electronic device to display those features discussed above.
Camacho-Perez teaches these limitations of the claim (See Camacho-Perez Figs. 1A and 6A-6B, and paras. [0018], [0027], and [0036-38]: remote devices in communication with one another, allowing for gesture inputs to be transmitted. One of ordinary skill would recognize merely adding another device when Camacho-Perez communicates with multiple devices).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Lapp with the teachings of Camacho-Perez for at least the same reasons as discussed above in claim 1.

As per claim 8, Lapp teaches a system, comprising:
a first electronic device comprising: a first input interface; and a first processor coupled to the first input interface, wherein the first processor is configured to perform steps comprising: receiving a first indication of a first gesture of a first user detected by the first input interface; and generating a first selection of one or more characters based, at least in part, on the received first indication of the first gesture (See Lapp Figs. 8A-10, and paras. [0597-598]: gesture detection based on finger input and various factors associated with the finger input, to select an input character; para. [0130]: processor to execute user input requests); and
[a second electronic device] comprising: a second input interface; and a second processor coupled to the second input interface, wherein the second processor is configured to perform steps comprising: receiving [a second indication of a second gesture of a second user detected by the second input interface]; and generating a second selection of one or more characters based, at least in part, on the received [second indication of the second gesture] (See Lapp Figs. 8A-10, and paras. [0597-598]: gesture detection based on finger input and various factors associated with the finger input, to select an input character),
wherein the first indication of the first gesture and [second] indication of the [second] gesture each comprise indications of whether a right hand or a left hand was used to make the first gesture and the [second] gesture, a number of fingers used to make the first gesture and the [second] gesture, and a direction of movement fingers used to make the first gesture and the [second] gesture, and
wherein each character of the one or more characters corresponds to a predetermined combination of: a hand used to make a gesture, a number of fingers, and a direction of movement of the fingers (See Lapp Figs. 8A-10 and paras. [0025], [0250], and [0597-598]: determining “the fingers that gesture, the direction in which they gesture, and how far they gesture forward or backward”).
However, while Lapp teaches multiple gestures on a single device, Lapp does not explicitly teach a second electronic device, nor does Lapp explicitly teach a second indication of a second gesture of a second user detected by the second input interface, nor does Lapp teach the second indication and second gesture as intended.
Camacho-Perez teaches these limitations of the claim (See Camacho-Perez Figs. 1A and 6A-6B, and paras. [0018], [0027], and [0036-38]: remote devices in communication with one another, allowing for gesture inputs to be transmitted. One of 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Lapp with the teachings of Camacho-Perez for at least the same reasons as discussed above in claim 1.

As per claim 9, while Lapp teaches the selections, Lapp does not explicitly teach wherein the first processor is further configured to perform steps comprising transmitting the first generated selection of one or more characters to a third processor for display on a display, and wherein the second processor is further configured to perform steps comprising transmitting the second generated selection of one or more characters to the third processor for display on the display.
Camacho-Perez teaches these limitations of the claim (See Camacho-Perez Figs. 1A and 6A-6B, and paras. [0018], [0027], and [0036-38]: remote devices in communication with one another, allowing for gesture inputs to be transmitted).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Lapp with the teachings of Camacho-Perez for at least the same reasons as discussed above in claim 1.

As per claim 10, Lapp further teaches wherein [the third processor] is configured to perform steps comprising causing the display to display a plurality of potential characters and a plurality of potential gestures, wherein each of the plurality of potential gestures is associated with at least one of the potential characters, and wherein each of the potential gestures comprises an indication of a hand used to make a gesture, a number of fingers used to make the gesture, and a direction of movement of the fingers used to make the gesture (See Lapp Figs. 8A-10 and paras. [0025], [0118], [0250], [0287], and [0597-598]: gesture detection based on finger input and various factors associated with the finger input, to select an input character. This includes determining “the fingers that gesture, the direction in which they gesture, and how far they gesture forward or backward”).
However, Lapp does not explicitly teach the third processor and the associated display to display those features discussed above.
Camacho-Perez teaches these limitations of the claim (See Camacho-Perez Figs. 1A and 6A-6B, and paras. [0018], [0027], and [0036-38]: remote devices in communication with one another, allowing for gesture inputs to be transmitted. One of ordinary skill would recognize merely adding another device when Camacho-Perez communicates with multiple devices).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Lapp with the teachings of Camacho-Perez for at least the same reasons as discussed above in claim 1.

As per claim 11, while Lapp teaches the first electronic device, Lapp does not explicitly teach wherein the first electronic device further comprises a first wireless interface coupled to the first processor for communicating with the third processor, and wherein the second electronic device further comprises a second wireless interface coupled to the second processor for communicating with the third processor.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Lapp with the teachings of Camacho-Perez for at least the same reasons as discussed above in claim 1.

As per claim 12, Lapp does not explicitly teach wherein the third processor is a processor of a wearable device.
Camacho-Perez teaches these limitations of the claim (See Camacho-Perez paras. [0018] and [0027]: transmit to remote devices, which could include wearables).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Lapp with the teachings of Camacho-Perez for at least the same reasons as discussed above in claim 1.

As per claim 13, Lapp/Camacho-Perez further teaches wherein the first electronic device and the second electronic device are wearable electronic devices (See Lapp para. [0292]: gloves to track movements of fingers; see also Camacho-Perez paras. [0018] and [0027]: transmit to and from remote devices, which could include wearables).

As per claim 14, Lapp/Camacho-Perez further teaches wherein the first indication of the first gesture and the second indication of the second gesture further comprise indications of a type of at least one finger used to make the first gesture and the second gesture (See Lapp paras. [0597-598] and [0637]: gesture detection based on finger input and various factors associated with the finger input, to select an input character, and further including identifying the indicator finger to determine fingers used during gesture; see also Camacho-Perez Figs. 6A-6B and paras. [0036-38]: finger mapping for gesture input).

As per claims 15-19 and 20, the claims are directed to a computer program product implementing the same features as the method of claims 1-5 and 7 respectively, and are therefore rejected for at least the same reasons therein. Furthermore, Lapp/Camacho-Perez teaches computer-readable media to implement said features (See Lapp para. [0029]; see also Camacho-Perez para. [0025]).








Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Klicos whose telephone number is (571)270-5889.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nicholas Klicos/
Primary Examiner, Art Unit 2142